Exhibit 10.2 CONSULTING AGREEMENT This Consulting Agreement (this "Agreement") is made and entered into as of September 13, 2011, by and between Game Plan Holdings, Inc., a Nevada corporation (hereinafter referred to as the "Company") and Jordan Brill, an individual (hereinafter referred to as the "Consultant") (collectively, the "Parties"). RECITALS WHEREAS, Consultant has training and experience pertaining to software development, online marketing and products and social media; and WHEREAS, the Company acquired www.CheckinSave.com ("CheckinSave") through an Asset Purchase Agreement; WHEREAS, Consultant is a founder of CheckinSave and the Company wishes to continue Consultant's services to CheckinSave to assist the Company in the development of the CheckinSave website, mobile application and associated products as the Company's co-Chief Technical Officer. NOW, THEREFORE, in consideration of the mutual promises herein contained, the Parties hereto hereby agree as follows: 1.CONSULTING SERVICES Attached hereto as Exhibit A and incorporated herein by this reference is a description of the services to be provided by the Consultant hereunder (the "Consulting Services"). Consultant hereby agrees to utilize its best efforts in performing the Consulting Services, however, Consultant makes no warranties, representations, or guarantees regarding any corporate strategies attempted by the Company or the eventual effectiveness of the Consulting Services. The Company hereby agrees to utilize its best efforts in launching and marketing the CheckinSave website, mobile application and associated products, including payment for the development and marketing of such products, however, the Company makes no warranties, representations or guarantees regarding the eventual effectiveness of the development or marketing of such products. 2. TERM OF AGREEMENT This Agreement shall be in full force and effect commencing upon the date hereof and shall continue for a term of one (1) year (the "Initial Employment Term"). During the Initial Employment Term, Consultant may only be terminated for intentional, wrongful conduct. After the Initial Employment Term, this Agreement shall continue to be in effect and shall be terminable at-will by the Company or Consultant upon thirty (30) days' written notice. Either party hereto shall have the right to terminate this Agreement without notice in the event of the death, bankruptcy, insolvency, or assignment for the benefit of creditors of the other Party. 1 3.TIME DEVOTED BY CONSULTANT It is anticipated that the Consultant shall spend as much time as deemed, necessary by the Consultant in order to perform the obligations of Consultant hereunder. The Company understands that this amount of time may vary and that the Consultant may perform Consulting Services for other companies so long as such companies are not in direct competition with the business and products of the Company. 4.PLACE WHERE SERVICES WILL BE PERFORMED The Consultant will perform most services in accordance with this Agreement at Consultant's offices. In addition, the Consultant will perform services on the telephone and at such other place(s) as necessary to perform these services in accordance with this Agreement. 5.COMPENSATION TO CONSULTANT The Consultant's compensation for the Consulting Services shall be as set forth in ExhibitB attached hereto and incorporated herein by this reference. Consultant understands and acknowledges that a vital part of the Company's acquisition of CheckinSave and its employment of Consultant is Consultant's knowledge and experience needed to develop, market, launch and maintain the CheckinSave website. In the event that this Agreement is terminated prior to a successful completion of the sale of the Website, or if Consultant breaches any of the covenants, conditions or representations herein, Consultant will forfeit all rights to the Performance Stock and the Change in Control Stock as described in the Asset Purchase Agreement (unless otherwise previously issued). 6.INDEPENDENT CONTRACTOR Both Company and the Consultant agree that the Consultant will act as an independent contractor in the performance of his duties under this Agreement. Nothing contained in this Agreement shall be construed to imply that Consultant, or any employee, agent or other authorized representative of Consultant, is a partner, joint venturer, agent, officer or employee of Company. 7. CONFIDENTIAL INFORMATION The Consultant and the Company acknowledge that each will have access to proprietary information regarding the business operations of the other and agree to keep all such information secret and confidential and not to use or disclose any such information to any individual or organization without the non-disclosing Parties prior written consent. It is hereby agreed that from time to time Consultant and the Company may designate certain disclosed information as confidential for purposes of this Agreement. 2 8. COVENANTS OF CONSULTANT Consultant covenants and agrees with the Company that, in performing Consulting Services under this Agreement, Consultant will: (a)Comply with all federal and state laws; (b)Not make any representations other than those authorized by the Company; and (c)Not publish, circulate or otherwise use any materials other than materials provided, by or otherwise approved by the Company. 9.NON-COMPETITION AND NON-SOLICITATION In consideration of the provisions contained herein, and for continued employment by the Company, Consultant shall not, for a period of two (2) years immediately following his last day of employment: (a)Directly or indirectly compete with the Company as an owner, manager, operator, employee, salesman, agent, consultant, shareholder, or other participant anywhere in the United States or Canada where the Company has established customer contacts and good will as of the last day of Consultant's employment with the Company. (b)Either alone or in conjunction with any other person, partnership or business, directly or indirectly, solicit or divert any of the employees or agents of the Company or its affiliates or successors to work for or represent any competitor of the Company or its affiliates or any successors or to call upon any of the customers of the Company or its affiliates or successors. 10.OPTIONS FOR OTHER WORKS Consultant hereby grants the Company the first option and right of first refusal set forth below to copy, edit, sell, publish, market and distribute all computer software programs, code, processes, and other software development projects (the "Other Works") which Consultant develops and seeks to market while employed as a Consultant by the Company. (a)First Option. Consultant shall promptly inform the Company of eachOther Work which Consultant intends to develop for sale or licensing and Consultant shall give the Company a written notice setting forth the specifications for each Other Work. Consultant shall offer the Company the right to market each such Other Work and shall negotiate the terms and conditions of such. marketing in. good faith. If the Company and Consultant are unable to agree upon the terms and conditions within 30 days of Consultant's written notice, then Consultant shall he free to market the program to third parties, but prior to granting any marketing rights to such Other Work to any third party, Consultant shall offer such. rights to the Company as set forth in subparagraph (b) below. 3 (b)Right of First Refusal. Prior to entering into any agreement with any third party for the sale or licensing of the rights to market any Other Works which the Company has previously declined to market pursuant to subparagraph (a) above, Consultant shall give the Company written notice setting forth the specifications and terms and conditions under which such rights are proposed to be sold or licensed and the name and address of the party to whom such rights are to be offered. The Company shall then have 30 days in which to review the specifications for the Other Work and the terms of the proposed sale or license and to exercise a right of first refusal to accept or reject the offer. If during such 30-day period, the Company gives Consultant written notice that the Company accepts such offer, Consultant shall promptly execute an agreement granting to the Company the rights set forth in the notice on the terms and conditions set forth therein. If the Company rejects such offer in writing or if the 30-day period has elapsed with no response from the Company, then Consultant shall be free to enter into an agreement with the party named in the notice for the sale or licensing of such rights on the same terms and conditions as set forth in the notice to the Company. If Consultant or the third party changes the terms and conditions, Consultant shall again offer such rights to the Company as set forth in this subparagraph (b). (c)No Waiver. The Company's failure to exercise any of its rights under this Section 10 shall not operate as a waiver of any other rights the Company may subsequently have under this Section 10. 11. MISCELLANEOUS (a)In the event of a dispute related to or arising from the terms of this Agreement: (i) such dispute shall be resolved before the American Arbitration Association in Las Vegas, Nevada and (ii) the prevailing party shall be entitled to all attorneys' fees and costs. (b) This Agreement shall inure to the benefit of the Parties hereto, their administrators and successors in interest. This Agreement shall not be assignable by either party hereto without the prior written consent of the other. (c)This Agreement contains the entire understanding of the Parties and supersedes all prior agreements between them. (d)This Agreement shall be constructed and interpreted in accordance with and the governed by the laws of the State of Nevada. (e)No supplement, modification or amendment of this Agreement shall be binding unless executed in writing by the Parties. No waiver of any of the provisions of this Agreement shall be deemed, or shall constitute, a waiver of any other provision, whether or not similar, nor shall any waiver constitute a continuing waiver. No waiver shall be binding unless executed in writing by the party making the waiver. (f)If any provision hereof is held to be illegal, invalid or unenforceable under present or future laws effective during the term hereof, such provision shall be fully severable. This Agreement shall be construed and enforced as if such illegal, invalid or unenforceable provision had never comprised a part hereof, and the remaining provisions hereof shall remain in full force and effect and shall not be affected by the illegal, invalid, or unenforceable provision or by its severance herefrom. 4 IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on the day and year first above written. Game Plan Holdings, Inc.
